                                          Case 5:20-cv-02221-LHK Document 41 Filed 08/18/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LUCAS REGAN,                                      Case No. 20-cv-02221-LHK (SVK)
                                   8                    Plaintiff,
                                                                                           ORDER REGARDING DISCOVERY
                                   9              v.                                       HEARING
                                  10     PINGER, INC,                                      Re: Dkt. Nos. 33, 39
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 18, 2020, the Parties appeared for a video discovery hearing. Dkts. 33, 39.

                                  14   Plaintiff Lucas Regan seeks discovery regarding a motion to compel arbitration that is currently

                                  15   pending. Dkt. 27-2, 33. The Court issued an order on July 21, 2020 granting the motion for

                                  16   discovery in part and ordering the Parties to engage in live meet and confer efforts regarding

                                  17   which RFPs will be responded to and in what format. Dkt. 33 at 4. The Parties were unable to

                                  18   resolve all issues, and today’s hearing was held. As to the outstanding RFPs, the Court orders as

                                  19   follows:

                                  20          1. As to RFP Nos. 1 and 5, Defendant Pinger, Inc. represented to the Court that the data

                                  21              requested does not exist. More specifically, Defendant represented specifically and

                                  22              unequivocally that when a user downloads the Sideline application and moves through

                                  23              the various screens, whether or not the user clicks on the hyperlink indicated to lead the

                                  24              user to Terms of Service is not information that Defendant tracks in any fashion.

                                  25              Defendant may track other links that users click on, but it does not track whether a user

                                  26              clicks to review the Terms of Service. Defendant is ordered to provide a declaration of

                                  27              a person with personal knowledge (not counsel) as to the foregoing as soon as available

                                  28              but no later than Friday, August 21, 2020.
                                          Case 5:20-cv-02221-LHK Document 41 Filed 08/18/20 Page 2 of 2




                                   1         2. Plaintiff may wish to engage in further meet and confer efforts upon receipt of the

                                   2             declaration. If so, the Parties are to promptly engage in a robust, live (not by email)

                                   3             meet and confer process with persons with personal knowledge of the technical issues

                                   4             to be discussed.

                                   5         3. As to RFP No. 2, Defendant will produce information regarding the total number of

                                   6             times that Users created a Sideline account during the Relevant Time.

                                   7         SO ORDERED.

                                   8   Dated: August 18, 2020

                                   9

                                  10
                                                                                                   SUSAN VAN KEULEN
                                  11                                                               United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
